In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-12-0421-CR
                            ________________________


                             Jon Michael Chavez, Appellant

                                           v.

                              The State of Texas, Appellee

                     On Appeal from the County Court at Law No. 1
                                  Randall County, Texas
            Trial Court No. 2012-0159-1, Honorable James Anderson, Presiding


                                   March 18, 2013

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Jon Michael Chavez appeals his conviction for possessing marijuana. His sole

issue on appeal concerns the trial court’s decision to deny his motion to suppress

evidence. We affirm.

      The applicable standard of review is that discussed in St. George v. State, 237
S.W.3d 720, 725 (Tex. Crim. App. 2007). Furthermore, the test used in determining the

existence of probable cause or reasonable suspicion is objective, not subjective. Ford
v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005). That is, we look to see if the

totality of the circumstances was sufficient to create, from the viewpoint of a reasonable

officer, reasonable suspicion or probable cause to believe that crime is afoot or that the

suspects have been or are engaging in crime. Brother v. State, 166 S.W.3d 255, 257

(Tex. Crim. App. 2005). Our decision is not controlled by what the officer actually

involved in the stop or arrest subjectively thought or believed.

       The record at bar contains evidence that Deputy Ralston saw a vehicle driving in

a field after 9 p.m. The field was privately owned by several parties, contained at least

one “no trespassing” sign, and had portions fenced off with barbed wire. At least two of

the owners had also informed him that they did not want trespassers on the property.

When Ralston drove onto the land to investigate, the vehicle hurried away. Ralston

then informed the dispatcher of what he saw and provided a description of the car.

Another deputy near the field heard the dispatch, saw a vehicle matching the

description given by Ralston driving from the field onto an adjacent parking lot, and

effectuated a stop. Eventually, drugs were discovered in the vehicle.

       Below, appellant simply attacked the legitimacy of the stop.        The trial court

overruled the motion to suppress. Appellant now questions that decision on appeal.

       One commits the crime of criminal trespass if he “. . . enters or remains on or in

property of another, including residential land, agricultural land, a recreational vehicle

park, a building, or an aircraft or other vehicle, without effective consent and the person

. . . had notice that the entry was forbidden . . . .” TEX. PENAL CODE ANN. § 30.05(a)(1)

(West Supp. 2012). A reasonable officer would have been cognizant of that statute,

given that all are imputed with knowledge of the law.        Upon coupling that imputed



                                             2
knowledge with the factual circumstances mentioned above (i.e., the presence of a no

trespassing sign, the time of night, and the rapid departure of appellant from the field

when Ralston engaged his high beam headlights), we conclude that a reasonable

officer witnessing the circumstances had, at the very least, reasonable suspicion to

believe a criminal trespass was afoot.      Thus, the occupants in the vehicle were

susceptible to being lawfully stopped or detained.

      That a deputy other than Ralston effectuated the detention matters not. The

basis for stopping a vehicle may be provided by more than one person. Brother v.

State, 166 S.W.3d at 257. Indeed, the detaining officer need not be personally aware of

every fact that supports reasonable suspicion before he can detain; rather, the collective

knowledge of the cooperating officers is determinative.      Derichsweiler v. State, 348
S.W.3d 906, 915 (Tex. Crim. App.), cert. denied, __ U.S. __, 132 S. Ct. 150, 181
L. Ed. 2d 67 (2011). The record at bar contains evidence that the deputy who made the

stop relied on information imparted by Ralston, and, as concluded above, Ralston had

lawful basis to make the stop himself.

      The judgment is affirmed.



                                                Brian Quinn
                                                Chief Justice

Do not publish.




                                            3